The defendant's plea, setting up the pendency of a prosecution in the county court instituted before the commencement of this prosecution, is in proper form, and embodies all the averments required by the statute (Code 1907, § 7571), and the court committed reversible error in striking the plea from the files on the motion of the solicitor. Code 1907, § 7570; Sherrod v. State, 14 Ala. App. 57,71 So. 76; Gustin v. State, 10 Ala. App. 171,65 So. 302; Moore v. State, 71 Ala. 307.
Reversed and remanded.